DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Valerie M. Davis on 5/4/2022.

Examiner’s amendments are as follows:

Replace claim 33, as follows:
A receiver comprising: 
a switch having first and second inputs and an output, and the switch is configured to receive a first voltage controlled oscillator (VCO) control voltage from a transmitter at the first input; 
a VCO having a respective input and a respective output, the input of the VCO coupled to the output of the switch; 
an I-Q mixer having respective first and second inputs and respective first and second outputs, the first input of the I-Q mixer coupled to the output of the VCO, and the I-Q mixer configured to receive an input signal at the second input of the IQ mixer; and 
a carrier recovery (CR) block having respective first and second inputs and a respective output, the first input of the CR block coupled to the first output of the I-Q mixer, the second input of the CR block coupled to the second output of the I-Q mixer, the output of the CR block coupled to the second input of the switch, and the CR block configured to provide a second VCO control voltage at the output of the CR block; and  in which the switch is configured to switch between providing the first VCO control voltage from the transmitter and providing the second VCO control voltage from the CR block at the output of the switch.

Replace claim 34, as follows:
A receiver comprising: 
a delay locked loop (DLL) having first and second inputs and an output, the DLL configured to receive a VCO signal from a transmitter at the first input and to provide a delayed VCO signal at the output responsive to a delay control voltage at the second input; 
an I-Q mixer having respective first and second inputs and respective first and second outputs, the first input of the I-Q mixer coupled to the output of the DLL, and the I-Q mixer configured to receive an input signal at the second input of the I-Q mixer; and 
a carrier recovery (CR) block having respective first and second inputs and a respective output, the first input of the CR block coupled to the first output of the I-Q mixer, the second input of the CR block coupled to the second output of the I-Q mixer, the output of the CR block coupled to the second input of the DLL, and the CR block configured to provide the delay control voltage at the output of the CR block.


Allowable Subject Matter
Claims 1-21, and 23-34, are allowed.

Reasons for Allowance
Regarding independent claims 1, 11, 19, 27, 33, and 34, (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 04/26/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suh (US PGPUB 2007/0159259 A1) reference discloses frequency synthesizing apparatus and method which can reduce a circuit area and may be low powered, and also can reduce signal distortion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633